—In an action, inter alia, to recover damages for negligence and false arrest, the plaintiff appeals from an order of the Supreme Court, Kings County (Schneier, J.), dated January 8, 1999, which denied his motion, in effect, to strike the defendants’ answer based on their failure to comply with his discovery requests.
Ordered that the order is affirmed, with costs.
It is well established that the drastic remedy of striking an answer is inappropriate absent a clear showing that the failure to comply with discovery was willful, contumacious, or in bad faith (see, CPLR 3126; Smith v Bynum, 260 AD2d 626). In this case, the plaintiff failed to make such a showing.
The plaintiff’s remaining contentions lack merit. Joy, J. P., Altman, Goldstein and Schmidt, JJ., concur.